—Judgment, *386Supreme Court, New York County (Dorothy Cropper, J.), rendered July 24, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third, degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 6 to 12 years, unanimously affirmed.
Viewing the trial as a whole, we conclude that nothing in the challenged portions of the People’s summation and the court’s charge had any reasonable possibility of giving the jury the impression that a conviction could be based on the transfer of drugs between defendants rather than the transfer to the undercover officer (see, People v White, 249 AD2d 173, lv denied 92 NY2d 928).
Defendant’s claim that the court had an insufficient basis for, sua sponte, excusing a certain prospective juror during voir dire is unpreserved due to defendant having offered an unspecified “exception to the excusai of all those [5] jurors”, and we decline to review it in the interest of justice. Were we to review this claim, we would find no abuse of discretion.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.